Detailed Action
This office action is a response to an application filed on 8/25/2021 in which claims  1 – 15 and 21 – 35 are pending, Claims 16 -20 are withdrawn.

The present Application is a 371 national phase of International Patent Application No. PCT/CN2017/111863 by Xu et al., entitled "DYNAMIC TERMINATION OF HYBRID AUTOMATIC REPEAT REQUEST RETRANSMISSIONS," filed November 20, 2017

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 6/17/2021.
Drawings
The Examiner contends that the drawings submitted on 5/20/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 - 15, 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Benammar United States Patent Application 20180352471 in view of Kim United States Patent Application 20180331788.
With regards to Claims 1, 8, 21, and 28, Benammar teaches of a method for wireless communication, comprising of receiving data at a first wireless device from a second wireless device, the data associated with a type of service; ¶[0010] The high retransmission RTT may be a consequence of bearer media or distances traveled over the bearer {i.e. receiving data at a first wireless device from a second wireless device} , for example, when using a Low Earth Orbit (LEO), Medium Earth Orbit (MEO), or Geosynchronous Earth Orbit (GEO) satellite link, or the like. An acceptable delay may be defined by an application, for example, an acceptable delay may be a different value for voice communications as compared to data communication {i.e. type of service};
Identifying an absolute latency value based at least in part on transmitting the indication, the absolute latency value corresponding to the type of service associated with the data; ¶ [0002] The present teachings disclose a method for reducing or eliminating unnecessary retransmission of packets expected to be dropped by a receiving side at the Radio Link Control (RLC) layer due to latency constraints {i.e.absolute latency per data type/service)  associated with the flow, in particular, a system providing packet services {i.e. type of service) over a satellite communications system; AND ¶ [0002] An acceptable delay may be defined by an application, for example, an acceptable delay may be a different value for voice communications as compared to data communications.
and monitoring or avoiding monitoring for a retransmission of the data from the second wireless device based at least in part on the identified absolute latency value; ¶ [0002] The present teachings disclose a method for reducing or eliminating unnecessary retransmission of packets expected to be dropped by a receiving side at the Radio Link Control (RLC) layer due to latency constraints;
Benammar teaches discloses the invention substantially as recited above. However Benammar does not disclose where transmitting, to the second wireless device, an indication that decoding of the data was unsuccessful;  Kim in the same field of endeavor teaches in ¶[0080] ... If decoding of the first code block fails, the decoder 350 may inform the retransmission circuitry 348, and the retransmission circuitry 348 may in turn generate and transmit a NACK to the transmitting device. 
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Benammar. 
 One would have been motivated to modify Benammar in this manner so that the basis of the need for retransmission can be determined. 	

With regards to Claims 2, 9, 22, and 29,   Benammar teaches of receiving radio resource control (RRC) signaling that indicates the absolute latency value corresponding to the type of service that is associated with the data. wherein the absolute latency value is identified based at least in part on the RRC signaling;  ¶ [0002] The present teachings disclose a method for reducing or eliminating unnecessary retransmission of packets expected to be dropped by a receiving side at the Radio Link Control (RLC) layer due to latency constraints associated with the flow,
With regards to Claims 3, 10, 23, and 30, Benammar teaches where identifying the absolute latency value comprises of identifying the absolute latency value based at least in part on a table that indicates absolute latency values corresponding to different types of services; ¶ [0005] An acceptable delay may be defined by an application, for example, an acceptable delay {i.e. absolute latency} may be a different value for voice communications as compared to data communications.
With regards to Claims 11 and 31, Benammar teaches discloses the invention substantially as recited above. It may be obvious to a person skilled in the art at the time of the invention disclosure to further amend Benammar where transmitting, to the second wireless device, an indication that decoding of the data was unsuccessful; Kim in the same field of endeavor teaches in ¶[0080] ... If decoding of the first code block fails, the decoder 350 may inform the retransmission circuitry 348, and the retransmission circuitry 348 may in turn generate and transmit a NACK to the transmitting device. 
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Benammar. 
 One would have been motivated to modify Benammar in this manner so that the basis of the need for retransmission can be determined. 	

With regards to Claims 4, 12, 24, and 32, Benammar teaches where determining that a latency value associated with one or more transmissions of the data fails to exceed the absolute latency value; ¶ [0007] A method for reducing retransmission of packets by a sender is disclosed. The method includes: providing a network including a physical layer, a medium access control (MAC) layer and an Radio Link Control (RLC) layer; providing a retransmission packet in the physical layer, wherein the retransmission packet includes a flow having a reordering feature in the RLC layer; enabling Hybrid Automatic Repeat reQuest (HARQ) in the physical layer and the MAC layer;
 and monitoring for the retransmission of the data from the second wireless device based at least in part on the determining; ¶ [0007]; receiving a HARQ request for a retransmission; and transmitting a new packet with the physical layer in response to the HARQ request, when the reordering feature for the flow in the retransmission packet is disabled.
With regards to Claims 5, 13, 25, and 33, Benammar teaches where of determining that a latency value associated with one or more transmissions of the data has exceeded the absolute latency value; ¶ [0002] due to latency constraints associated with the flow {i.e. determining that a latency value associated with one or more transmissions of the data has exceeded the absolute latency value}
avoiding monitoring for the retransmission of the data from the second wireless device based at least in part on the determining;  ¶ [0002] The present teachings disclose a method for reducing or eliminating unnecessary retransmission of packets {i.e avoiding monitoring for the retransmission of the data from the second wireless device based at least in part on the determining}. expected to be dropped by a receiving side at the Radio Link Control (RLC) layer due to latency constraints associated with the flow..


With regards to Claims 6, 14, 26, and 34, Benammar teaches where a maximum number of retransmissions of the data is based at least in part on the absolute latency value corresponding to the type of service associated with the data; ¶ [0027] The present teachings avoid unnecessary retransmission of a physical burst that eventually gets dropped by RLC. The target Frame Error Rate (FER) of the first transmission {i.e. absolute latency value} is a good estimate of the number of retransmissions required.. AND ¶ [0005] …An acceptable delay may be defined by an application, for example, an acceptable delay may be a different value for voice communications as compared to data communications.

With regards to Claims 7, 15, 27, and 35, Benammar teaches where the first wireless device comprises a user equipment (UE) and the second wireless device comprises a base station, or wherein the first wireless device comprises a base station and the second wireless device comprises a UE; ¶[0051] The present teachings provide a method 800 for reducing retransmission of packets by a sender, for example, in a User Terminal (UT), an eNB, a VSAT, a VSAT GW or the like.

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462                                                                                                                                                                                                        	

	
	.